Name: Council Decision 2014/22/CFSP of 20Ã January 2014 amending Decision 2013/353/CFSP amending and extending the mandate of the European Union Special Representative for the South Caucasus and the crisis in Georgia
 Type: Decision
 Subject Matter: EU finance;  international affairs;  Europe
 Date Published: 2014-01-21

 21.1.2014 EN Official Journal of the European Union L 16/30 COUNCIL DECISION 2014/22/CFSP of 20 January 2014 amending Decision 2013/353/CFSP amending and extending the mandate of the European Union Special Representative for the South Caucasus and the crisis in Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 August 2011, the Council adopted Decision 2011/518/CFSP (1) appointing Mr Philippe LEFORT as the European Union Special Representative (EUSR) for the South Caucasus and the crisis in Georgia. (2) On 2 July 2013, the Council adopted Decision 2013/353/CFSP (2) extending the mandate of the EUSR until 30 June 2014 and providing a financial reference amount until 31 December 2013. (3) A new financial reference amount covering the period from 1 January 2014 to 30 June 2014 should be provided, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Decision 2013/353/CFSP is amended as follows: (a) in paragraph 1, the following subparagraph is added: The financial reference amount intended to cover the expenditure related to the mandate of the EUSR for the period from 1 January 2014 to 30 June 2014 shall be EUR 1 040 000.; (b) in paragraph 2, the first sentence is replaced by the following: The expenditure financed by the amount set out in the first subparagraph of paragraph 1 shall be eligible as from 1 July 2013. Article 2 Entry into force This Decision shall enter into force on the day of its adoption. It shall apply as of 1 January 2014. Done at Brussels, 20 January 2014. For the Council The President C. ASHTON (1) Council Decision 2011/518/CFSP of 25 August 2011 appointing the European Union Special Representative for the South Caucasus and the crisis in Georgia (OJ L 221, 27.8.2011, p. 5). (2) Council Decision 2013/353/CFSP of 2 July 2013 amending and extending the mandate of the European Union Special Representative for the South Caucasus and the crisis in Georgia (OJ L 185, 4.7.2013, p. 9).